DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 9-13, 15-20, and 22-26 are pending in the instant application.  Claims 1 and 20 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1, 9-13, 15-20, and 22-26 are under consideration in this Office Action.

3.	All previous rejections of the claims have been withdrawn in view of the claim amendment and arguments filed 12/23/2021.



Foreign Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on application PORTUGAL 20191000033746 filed 06/21/2019.  However, applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Title
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Conclusion
6.	Claims are 9-13, 15-19, and 22-26 allowed.  Claims 1 and 20 have been withdrawn from further consideration as being drawn to a nonelected invention.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652